Barnard, P., J.:
This action is brought by a creditor against a director of an incorporated company, for the reason that the defendant had made, and caused to be recorded in Queens county, a false certificate that the •capital stock of the company had all been paid in. The company was organized for building and carrying on a hotel in that county. The cause- of action is local, and must be tried in the county where the same or some part thereof arose. ( Veeder v. Baker, 83 N. Y., 156.) The action is given where a false report is “ made.” (Laws of 1875, chap. 611, § 21.)
The same act requires this certificate to be recorded in Queens county. (Sec. 37.) The liability of the director by that section is made absolute for all debts of the company until this certificate is “ made and reporded.” It is then only by the recording that the act is complete which releases the director personally. We think, therefore, that the word “made” in one section, and the words u made and recorded” in the other, intend'no different result. An unrecorded certificate is not made. The cause of action was one •originally in Queens county, and the order must be affirmed, with costs and disbursements.
Dykman, J., concurred; Pratt, L, dissented.
Order refusing to change the place of trial affirmed, with costs and disbursements.